Opinion by
Mr. Chief Justice McIyer,
*603Plaintiffs sold to defendant a young mule, taking in payment two notes, secured by a mortgage of the young mule and a mortgage of a tract of laud. Afterwards, the plaintiffs took the young mule back by consent, and let defendant have an old mule at ninety dollars, for which defendant gave his note, and a mortgage of the old mule. Plaintiffs sold the young mule for a sum which, together with other payments, was sufficient to extinguish the two notes first given, but not the third also. Action was then brought by plaintiffs to foreclose the mortgage on the land, and defendant pleaded payment. The case was tried before Judge Witherspoon, Abbeville, June, 1891. Plaintiffs’ testimony tended to show that the proceeds of sale of the young mule were to be applied to payment of the note for ninety dollars given for the old mule, and the remainder to the prior notes, while defendant’s testimony was that such proceeds were to be applied primarily to the prior notes, and only the excess to the note for ninety dollars. The Circuit Judge held that the notes given for the young mule were paid, and dismissed the complaint. Plaintiffs appealed.